By the Court.
On the 26th of August, 1861, a judgment was recovered against Solomon Loudensleyer, on which his land was sold by the sheriff of Dauphin county, August 21st, 1862, and a deed executed therefor to the plaintiff, the purchaser, on September 3d following. On February 5th, 1862, said Loudensleyer executed a lease of this land to Jonas Loudensleyer, the defendant, for three years from April 1, 1862, reserving a rent of a portion of the crops payable in kind; and as no time is fixed for the payment of the rent it is payable annually. Solomon Loudensleyer made a general assignment of all his property to the defendants for the use of his creditors on March 15th, 1862. In the spring of 1862 Jonas Loudensleyer sowed oats and buckAvheat and planted corn. The oats was cut and gathered into the barn by August 6th, 1862, and so remained until after the sheriff’s sale and acknowledgment of the deed. The corn and buckwheat were not then out or gathered, and the only question presented by the stated case is, are the purchasers at sheriff’s sale entitled to the share of the landlord by virtue of their purchase? This question Ave consider settled by repeated adjudications. It is decided that rent reserved, as 'in the present case, is payable at the end of the year; and if before that time the land be sold by the sheriff upon a judgment entered prior to the execution of the lease, the rent will go to the purchaser, although the landlord had assigned it prior to the sheriff’s sale (Menough’s Appeal, 5 W. & S. 432). That, if sound law, rules the present case in every point. It had been previously decided that a purchaser at sheriff’s sale was entitled to all the rent which fell due after the execution of the deed, although a large portion had been earned by the premises previously, but was not yet due and payable. The subject is then carefully investigated by Judge. Kennedy, and all of the ancient and modern cases examined (Bank of Pennsylvania v. Wise, 3 W. 394). The soundness of the principles there laid doAvn is recognized in Wilkins v. Vashbinder (7 W. 378); Burns v. Cooper (7 C. 426), where the doctrine is applied to the purchaser at an Orphans’ Court sale. Again, in Boyd v. McCombs (4 Barr, 146), where the rent, as here, was payable in kind, and assigned by the landlord before it was due' and prior to the sheriff’s sale, it was held that the purchaser of the premises was entitled to the rent, the judgment on which the *242sale was made being entered previous to the lease. This is founded on the ease of Menough’s Appeal and Bank of Pennsylvania v. Wise. The principle is reiterated in Cobel v. Cobel (8 Barr, 342), and is by no means contradicted, but rather repeated in Borrell v. Dewart (1 Wr. 134). The case of Miller v. Clement (4 Wr. 484) is not in conflict with these principles, although the court refused to give the purchasers the way-going crop, which it was contracted the tenant should have. And the case of Myers v. White (1 Rawle, 353), being on a mortgage, has but little application. Besides, at that time it was considered that a sale of the land did not pass the growing crops in this State, although it is now settled otherwise. We are of the opinion that the 119th section of the act of 16th June, 1836, relating to executions, and all of the decisions explaining its meaning, also the former statutes in this State on the same subject and the cases expounding them, as also the general principles of the common law, give the whole rent referred to in the case stated, as well the grain cut and in the barn as that still growing, to the purchaser at sheriff’s sale. Therefore we render judgment generally on the case stated in favor of the plaintiff.

Fleming, for plaintiff.


Bishop, for defendant.